In a proceeding, inter alia, pursuant to CPLR article 78 to compel the Village of Scarsdale to restore the petitioner to her employment, the petitioner appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Cowhey, J.), entered December 19, 2002, as denied her motion to stay a disciplinary hearing pursuant to Civil Service Law § 75 and denied and dismissed as premature those branches of the petition which were to restore her to her employment, for an award of back pay, and for a hearing on the issue of accrued vacation days.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly determined that she had not been fired without the required Civil Service Law § 75 disciplinary hearing and was therefore not entitled to be reinstated with back pay. At the time the order and judgment appealed from was made the petitioner had not yet been fired.
The petitioner’s remaining contentions are without merit. Altman, J.P., S. Miller, Krausman and Cozier, JJ., concur.